Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 May 19, 2014 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Academy Funds Trust (the “Trust”) File Nos. 811-22135 and 333-146827 Dear Sir or Madam: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended, submitted electronically via the EDGAR system are a preliminary proxy statement, notice of special meeting, and form of proxy to be furnished to shareholders of the Trust, all to be used in connection with a joint special meeting of shareholders of the Trust (the “Meeting”) scheduled to be held on July 30, 2014.Definitive copies of these proxy solicitation materials are expected to be sent to shareholders on or about June 2, 2014. At the Meeting, shareholders of the Trust will be asked (1) to elect a Board of Trustees; and (2) to approve the operation of Innovator Matrix Income® Fund under a manager of managers structure whereby the Fund’s investment adviser would be able to hire, terminate and replace unaffiliated sub-advisers for the Fund without shareholder approval. Please direct any questions and comments relating to this filing to John Y. Kim (215) 564-8020, or in his absence, Jonathan M. Kopcsik at (215) 564-8099. Very truly yours, /s/John Y. Kim John Y. Kim cc:David J. Jacovini Academy Funds Trust Jonathan M. Kopcsik
